internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi - plr-124481-01 date date number release date index number x trust trust a b c d e f d1 d2 d3 state trustee dear this letter responds to a letter dated date and earlier correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state on d1 x elected to be an s_corporation effective d1 the current shareholders of x are trust trust a b c d e and f on d2 b transferred shares of x to trust and trust b x’s chairman secretary represents that trust and trust were intended to be qualified subchapter_s trusts qssts however x and trustee who was responsible for determining the required paperwork were not aware of the requirement to file a qsst election on behalf of the trusts no qsst election was timely filed on behalf of trust and trust therefore x’s s election terminated on d2 on d3 trustee attended a_trust seminar which discussed the requirements for qssts following the seminar trustee discovered that no qsst election had been filed for trust and trust additionally trustee discovered that the current income beneficiaries had not reported x’s items of income_or_deduction properly b represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect for taxable years beginning on or before date provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d2 under sec_1362 of the code because the respective beneficiaries of trust and trust failed to timely file an election under sec_1361 we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 in addition from d2 and thereafter trust and trust will be treated as qssts described in sec_1361 and the respective beneficiaries of trust and trust will be treated for purposes of sec_678 as the respective owners of the x stock held by trust and trust provided that the respective beneficiaries of trust and trust file a qsst election effective for d2 for each trust with the appropriate service_center within days following the date of this letter if trust trust x or its shareholders fail to treat x as described above this ruling shall be null and void furthermore a copy of this letter should be attached to the qsst elections except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code including whether trust and trust are or ever were qssts under sec_1361 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
